 Case 3:20-cv-01258-C-BN Document 17 Filed 06/22/20                        Page 1 of 2 PageID 106



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


KEPHREN THOMAS.                                      )
                                                     )
                        Petitioner.                  )
                                                     )
                                                     )
                                                     )
MARIAN BROWN, Dallas County Sheriff,                 )
                                                     )
                        Respondenl                   )    Civil Action No. 3:20-CV- l258-C-BN


                                                 ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge therein advising that the Court should deny Petitioner's request for preliminary

inlunctive retiefand dismiss the pending habeas action, construed as being brought under

28 U.S.C. $ 2241, without prejudice to Petitioner's right to pursue available state court remedies.l

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED      as the   findings and conclusions of the Court. For the reasons stated

therein, Petitioner's request for preliminary injunctive reliefis DENIED and Petitioner's habeas

petition, construed as being brought under 28 U.S.C. $ 2241, is DISMISSED without prejudice.

All relief not expressly granted herein is DENIED.'?

      I Petitioner has failed to file objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired.

        I The Court notes that Petitioner has filed several frivolous motions, rather than file objections to
the Magistrate Judge's Findings, Conclusions, and Recommendation. Furthermore, and to the extent
Petitioner sought that the Court provide him with copies of legal filings, the Court would advise that it
maintains no such duty. In addition, even ifPetitioner had filed timely objections, the outcome would
not have changed as Petitioner has failed to exhaust his state court remedies.
 Case 3:20-cv-01258-C-BN Document 17 Filed 06/22/20                         Page 2 of 2 PageID 107



       Pursuant to Rule 22   ofthe Federal Rules of Appellate Procedure and 28 U.S.C.          $ 2253(c),

this Court finds that a certificate of appealability is DENIED. The Court adopts and incorporates

by reference the Magistrate Judge's Findings, Conclusions, and Recommendation in support of its

finding that Petitioner has failed to show that   a reasonable   jurist would find: (1) this Court's

"assessment   ofthe constitutional claims debatable or rwong," or (2) "it debatable whether the

petition states a valid claim ofthe denial ofa constitutional right" and "debatable whether [this

Courtl was correct in ils procedura! rulins.'' S/ack v. McDaniel.529 U.S. 473.484 (2000\.

        SO ORDERED rhis      fi "?day ol-June,2020.



                                              rfb         R,
                                                                        /.1'14'"7?

                                                                       GS
                                                  S       OR           STA     S     STRICT JUDGE




                                                      2
